     Case 2:18-cr-00240-MMB Document 59 Filed 05/08/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )      Case No. 2:18-cr-240-MMB-2
                                       )
BRIDGETTE GREEN,                       )
                                       )
      Defendant.                       )

         RESPONSE TO COURT ORDER DATED MAY 6, 2020

      Bridgette Green (“Green”), by and through the undersigned counsel,

respectfully submits the below letter to the Court in response to the Court’s

Order dated May 6, 2020 (DE 58):

      To the Honorable Judge Baylson:

      Thank you for considering my request for compassionate release. If I
      am granted compassionate release and/or home confinement, I will be
      returning to my grandparents’ home. I have a room there equipped
      with a bed to accommodate my lung disease as I am currently in a
      hospital bed while at Carswell, and once my grandparents were made
      aware of my needs they purchased an adjustable bed.

      Also, I will be able to get my every three-week infusion in my home as
      I have been doing for over the past 10 years. I have medication at home
      as my insurance provider sent a supply prior to me self reporting to
      prison and the medication is good for one year as long as it is
      refrigerated. Moreover, my grandparents will be providing me with
      health insurance until I am able to return to work at the City of
      Philadelphia. As for my employment with Temple University, I will
      work for the university as an online professor while on home
      confinement or supervised release. My sister and my grandparents will
      transport me to all medical appointments and assist with activities for
      daily living. I will continue to receive medical care by my neurologist,
      Dr. David Tabby, as well as my treatment team at Johns Hopkins and
      Thomas Jefferson Hospital. Dr. Tabby is willing to see me as soon as I
      am released and my sister is working on scheduling all other needed
Case 2:18-cr-00240-MMB Document 59 Filed 05/08/20 Page 2 of 3




 medical appointments once my release date is known. Lastly, I will be
 able to self-quarantine at my grandparents’ if I am granted
 compassionate release.

 I hope these plans are suitable to the Court and again thank you for
 considering my request.

 Warmest Regards,

 Bridgette Green




                                 Respectfully submitted,

                                 /s/ Jeremy Gordon
                                 Jeremy Gordon
                                 Jeremy Gordon, PLLC
                                 1848 Lone Star Road, Suite 106
                                 Mansfield, TX 76063
                                 Tel: 972-483-4865
                                 Fax: 972-584-9230
                                 Email: Jeremy@gordondefense.com
                                 TX Bar No. 24049810

                                 Counsel Pro Hac Vice for Green


                                 /s/ Brian J. Zeiger
                                 Levin & Zeiger LLP
                                 Two Penn Center Suite 620
                                 1500 John F. Kennedy Blvd.
                                 Philadelphia, PA 19102
                                 Tel: 215-825-5183
                                 Fax: 215-279-8702
                                 Email: zeiger@levinzeiger.com

                                 Local Counsel for Green




                                2
    Case 2:18-cr-00240-MMB Document 59 Filed 05/08/20 Page 3 of 3




                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was duly served on all

counsel of record via the Court’s CM/ECF system this 8th day of May 2020.



                                       /s/ Jeremy Gordon




                                      3
